internal_revenue_service number release date index number ------------------ ----------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-112266-09 date date legend legend corporation taxpayer a percent country tax advisor tax advisor tax advisor year year year year date business dear ------------ ---------------------------- ---------------------------------------- ------------------------------- ----------- ------------------------------------------------------- ----------------------- ------------------------ ------- ------- ------- ------- ------------------ ------------------------ this is in response to a letter dated date submitted on behalf of taxpayer by its authorized representative requesting the consent of the commissioner to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and sec_1_1295-3 with respect to taxpayer’s investment in corporation for the year tax_year the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination facts plr-112266-09 in year taxpayer and others formed corporation of which taxpayer owns a percent in country corporation is engaged in business in country and generates passive_income through its activities the country income_tax filing is prepared by tax advisor the us income_tax filing of the majority shareholder of corporation is prepared by tax advisor a us person who has prepared corporation’s information returns since year tax advisor identified corporation as a controlled_foreign_corporation cfc under sec_957 and he filed forms on behalf of taxpayer since year based on the representations of tax advisor corporation did not generate any net positive_income from year to year however in year corporation recognized gain due to the disposition of certain passive_assets tax advisor calculated taxpayer’s pro_rata share of this gain which taxpayer included on its tax_return for year on date with the intention of liquidating or reorganizing corporation the majority shareholder of corporation consulted tax advisor who informed taxpayer that corporation was in fact a passive_foreign_investment_company pfic within the meaning of sec_1297 tax advisor also discussed with taxpayer the proper subpart_f inclusions for year and he suggested taxpayer file an amended_return for that year taxpayer has agreed to file an amended_return for year affidavits from tax advisor have been submitted that meet the requirements of sec_1_1295-3 and ii the pfic status of corporation has not been raised on audit ruling requested taxpayer requests the consent of the commissioner of the internal_revenue_service to make a retroactive qef election under sec_1_1295-3 with respect to corporation beginning with year law code sec_1293 provides that every u_s_person who owns stock of a qef at any time during the taxable_year of such fund shall include in gross_income as ordinary_income such shareholder’s pro_rata share of the ordinary_earnings of such fund for such taxable_year and as long-term_capital_gain such shareholder’s pro_rata share of the net_capital_gain of such fund for such taxable_year code sec_1295 provides that any pfic shall be treated as a qef with respect to a taxpayer if an election by the taxpayer under code sec_1295 applies to such company for the taxable_year and the company complies with such requirements as the secretary may prescribe for purposes of determining the ordinary_earnings and net capital_gains of such company under code sec_1295 a qef election may be made for any taxable_year at any time on or before the due_date determined with regard to extensions for filing the return for plr-112266-09 such taxable_year to the extent provided in regulations such an election may be made after such due_date if the taxpayer failed to make an election by the due_date because the taxpayer reasonably believed the company was not a pfic under sec_1_1295-3 a taxpayer may request the consent of the commissioner to make a retroactive qef election for a taxable_year if the shareholder reasonably relied on a qualified_tax professional within the granting consent will not prejudice the interests of the united_states government meaning of sec_1_1295-3 as provided in sec_1_1295-3 the request is made before a representative of the internal_revenue_service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies the procedural requirements of sec_1_1295-3 conclusion based on the information submitted and representations made with taxpayer’s ruling_request we conclude that taxpayer has satisfied sec_1_1295-3 accordingly consent is granted to taxpayer to make a retroactive qef election with respect to corporation for year provided that taxpayer complies with the rules under sec_1_1295-3 regarding the time and manner for making the retroactive qef election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representative sincerely s phyllis marcus branch chief acci intl b02
